DETAILED ACTION
This Communication is a First Action on the Merits. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh (2005/0273510 A1) in view of Lyle et al (2007/0112881 A1).
As per Claim 1, Schuh teaches a method for changing moderators of a meeting invite, the method comprising: in a meeting control system (Figure 2 – References 202, 212 and 212A; Page 2, Paragraphs [0019] and [0024]): receiving a first request to change a moderator of a first meeting invite, wherein the first meeting invite includes two or more participants, and wherein the two or more participants include a first moderator indicated for the first meeting invite (Figure 2 – References 202, 206, 212, 212A and 218a-n; Page 2, Paragraph [0024]). 
(Note: In paragraph [0024], Schuh describes moderator permissions and alternate moderator permissions that define and provide designated personnel conference control functions – scheduling, participant management, ability to send conference invitations, reminders, ability to start/adjourn conference, admit or exclude participants, designate a presenter, etc. Additionally, a moderator may designate one or more alternate/backup moderators and specify their level of control over conference features)
Schuh does not teach in response to determining that the first request is associated with a user allowed to change the moderators of the first meeting invite, modifying the first meeting invite to indicate a second moderator for the first meeting invite; and including the second moderator in the two or more participants.
However, Lyle teaches in response to determining that the first request is associated with a user allowed to change the moderators of the first meeting invite, modifying the first meeting invite to indicate a second moderator for the first meeting invite; and including the second moderator in the two or more participants (Page 1, Paragraph [0010]; Page 2, Paragraphs [0034] and [0036]; Page 3, Paragraph [0038]).
(Note: In paragraph [0010], Lyle describes a method synchronizing a group distribution list [i.e. members of an enterprise group]: creating a meeting list, monitoring the meeting group list, detecting a change in the list and updating the meeting invitation group list. In paragraphs [0034] and [0036], Lyle describes synchronizing and invitation list and dynamically updating the meeting list over time)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Schuh with the method as taught by Lyle to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claims 2 and 12, The combination of Schuh and Lyle teaches synchronizing the first meeting invite with endpoints of the two or more participants as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Schuh with the method and apparatus as taught by Lyle to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claims 3 and 13, The combination of Schuh and Lyle teaches notifying the two or more participants about the second moderator as described in Claim 1. (Note: The updating of the meeting invites are distributed to all of the members in the group distribution list) It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Schuh with the method and apparatus as taught by Lyle to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claims 4 and 14, The combination of Schuh and Lyle teaches establishing a first communication session between respective endpoints of the two or more participants (Schuh: Page 2, Paragraph [0019]; Lyle: Page 2, Paragraph [0029]; Page 3, Paragraph [0038]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Schuh with the method and apparatus as taught by Lyle to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claims 5 and 15, Schuh teaches after modifying the first meeting invite, removing the first moderator from the two or more participants of the first meeting invite (Page 2, Paragraph [0019]).
As per Claims 6 and 16, Schuh teaches wherein, after modifying the first meeting invite, the first meeting invite indicates both the first moderator and the second moderator are the moderators for the first meeting invite (Page 2, Paragraphs [0016], [0017] and [0024]).
As per Claims 8 and 18, Schuh teaches providing moderator-level permissions for accessing the first meeting invite to the second moderator (Page 2, Paragraph [0024]).
As per Claims 9 and 19, Schuh teaches wherein the user is the first moderator (Page 2, Paragraph [0024]). 
As per Claim 10, Schuh teaches wherein the user is not one of the two or more participants (Page 2, Paragraph [0019]). (Note: the original moderator is stepping down/unable to participate and names an alternate moderator)
As per Claim 11, The combination of Schuh and Lyle teaches a method as described in Claim 1. Lyle also teaches one or more computer readable storage media (Figure 1 – Reference 110; Page 4, Paragraphs [0056] and [0059]; Page 5, Paragraph [0061]); a processing system operatively coupled with the one or more computer readable storage media (Figure 8 – Reference 108; Page 4, Paragraph [0053]); and program instructions stored on the one or more computer readable storage media (Page 5, Paragraphs [0061] – [0063]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Schuh with the method and apparatus as taught by Lyle to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claim 20, The combination of Schuh and Lyle teaches a method and one or more computer readable storage media having program instructions as described in Claims 1 and 11. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Schuh with the method and apparatus as taught by Lyle to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh (2005/0273510 A1) in view of Lyle et al (2007/0112881 A1) as applied to Claims 1 and 11 above, and further in view of Karunamuni et al (2013/0305164 A1).
As per Claims 7 and 17, The combination of Schuh and Lyle teaches the method and apparatus of Claims 1 and 11; but does not teach before modifying the first meeting invite, receiving confirmation of the first request from the second moderator. However, Karunamuni teaches before modifying the first meeting invite, receiving confirmation of the first request from the second moderator (Read Receipt: Page 1, Paragraph [0017]; Page 2, Paragraph [0020]). (Note: Prior to modifying a message indicating that a secondary party will be acting as a new monitor it would only be logical that the original monitor would have to confirm that the targeted party will be attending the conference call)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Schuh and Lyle with the method and apparatus as taught by Karunamuni to inform senders of messages of whether or not the delivered message has been read by the targeted party so that the message sender can know if it is necessary for the message sender to attempt to reach the targeted party by an alternate means of communication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamilton, II et al (2004/0010548 A1), Lucey et al (8,364,133 B1), Kim et al (2014/0122600 A1), Putterman et al (2014/0200940 A1), Singh et al (2017/0126755 A1), and Boyd (2009/0222519 A1). Each of these describes systems and methods of scheduling and implementing scheduled meetings and/or conference calls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/KHARYE POPE/Examiner, Art Unit 2652